DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 14, in the reply filed on 1/27/22 is acknowledged.
Examiner acknowledges applicant’s clarification of the claim group listings and agrees with applicant’s corrected claim groupings provided in the response.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to each of claims 2-3, each claim recites “the amount of ammonia” however there is insufficient antecedent basis for this limitation, and reciting “an amount of ammonia” would overcome this rejection.
Regarding claim 8, the ratio as claimed is not given on a basis (i.e. by weight, by volume) and therefore the exact metes and bounds of the ratio cannot be determined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (CN 105031960A, with references made to paragraph numbers of Espacenet Machine Translation of CN105031960A Obtained March 17, 2022).
With regard to claim 1, Sun teaches a process for excess heat utilization of an alcohol supercritical process for producing aerogels wherein the process recovers waste solvent as shown in Example 1 the method comprising, (1) discharging solvent alcohol (i.e., spent solvent) brought to supercritical state in an autoclave directly into a rectification column 3 (i.e. distillation column) via a pressure reducing valve 5 (i.e. decompressing) and a first heat exchanger 7 at a pressure of not more than 600 Kpa at a temperature of 65 to 85 ° C, performing rectification purification, and condensing to 
With regard to claim 4, the waste solvent is Sun is derived from supercritical waste liquid generated from a supercritical aerogel drying (autoclave) process (see abstract, [0008]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (CN 105031960A, with references made to paragraph numbers of Espacenet Machine Translation of CN105031960A Obtained March 17, 2022) as applied above and further in combination with Sun (CN 104760964A, with references made to paragraph numbers of Espacenet Machine Translation of CN104760964A Obtained March 17, 2022).
Regarding claims 2-3, Sun et al et al teaches all limitation as set forth above, however Sun et al is silent to an amount of ammonia contained in the waste solvent, nor the amount of ammonia in the purified waste solvent as claimed.
Sun teaches a a process for making a silicon dioxide aerogel wherein ammonium hydroxide and alcohols are mixed with a silane coupling agent and water are mixed in supercritical drying state to obtain silicon dioxide aerogel, followed by rectification to slowly discharge solvent and recover methanol solvent via rectification (see abstract, [0032-0039]).
Therefore while Sun et al is silent to the presence of ammonia in the solvent recovery from aerogel process, Sun teaches wherein ammonium is added and ammonia separated from the produced solvent so the pure solvent can be recovered via rectification, and it would have been obvious to one having ordinary skill in the art to utilize the ammonia as taught by Sun in Sun et al and measure and record the values of ammonia in the waste solvent and recovered purified solvent through routine skill to ensure properly pure solvent is recovered from the rectification and that ammonia is controlled in the recycling of waste solvent to the aerogel process.
Claims 5-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (CN 105031960A, with references made to paragraph numbers of Espacenet Machine Translation of CN105031960A Obtained March 17, 2022).
Regarding claim 5, Sun teaches all limitations as set forth above, however Sun does not teach the exact range of pressures nor temperatures of the decompression as claimed, however upon consulting the teachings of Sun above, the ranges are substantially close and/or overlapping and it would have been obvious to one of ordinary skill in the art through routine skill and experimentation to find the optimal decompression conditions.
Regarding claim 6, Sun is silent to the pH of the waste solvent after the decompression as claimed, however it was routine skill of one having ordinary skill in the art to measure various conditions of streams in a process, including pH and as the steps of the process as claimed are substantially the same, the pH would be expected to be the same, absent a claimed difference.
Regarding claim 7, Sun, as set forth above teaches rectification column, and that multiple stages can be set forth in the column, however is silent to the stages being from 20-30 stages, however the skilled artisan recognizes stages in a column as an optimizable variable to achieve separation in the column, and therefore it would have been obvious to one having ordinary skill in the art to optimize the number of stages through routine experimentation.
Regarding claim 8, Sun teaches all limitations as set forth above, however does not teach the ratio of steam discharged relative to inflow rate of waste solvent, however one of ordinary skill in the art familiar with distillation column optimization routinely measured and changed variables such as feed, product, reflux and reboiler ratios, to achieve desired separation and therefore it would have been obvious to control and optimize this ratio through routine experimentation.
Regarding claim 9, Sun teaches all limitations as set forth above, however does not teach the reboiler output base on inflow rate, however one of ordinary skill in the art familiar with distillation 
Regarding claim 10, Sun teaches all limitations as set forth above, however does not teach the reflux ratio as claimed, however one of ordinary skill in the art familiar with distillation column optimization routinely measured and changed variables such as feed, product, reflux and reboiler ratios, to achieve desired separation and therefore it would have been obvious to control and optimize this ratio and rate through routine experimentation.
Regarding claim 11, as all steps of the process of Sun as claimed are the same, the expected recovery rate of purified solvent as claimed would be expected to be the same via routine experimentation and optimization.
Regarding claim 14, Sun teaches that the rectification proceeds as instantly claimed, therefore absent a claimed difference, the process of Sun would be expected by one of ordinary skill in the art to show no salt is produced and for the skilled artisan to measure this in the waste distillation stream would be obvious.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Golfetto (US 2019/0344333) teaches an aerogel production process. Choi et al (US 2020/0407231) teaches an aerogel production process. Bertino (US 2017/0218160) teaches an aerogel production process. Lee et al (US 2018/0370809) teaches an aerogel production process. Tedder (US 4,399,000) teaches an alcohol solvent distillation process. DeFillippi et al (US 4,349,415) teaches an organic solvent distillation process. Kusakabe et al (US 5,217,579) teaches a waste organic solvent distillation process. Amakawa (US 2009/0192334) teaches waste solvent distillation process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772